Citation Nr: 1630237	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from September 1973 to January 1994.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In October 2011, the Veteran and J.R. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2014, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As the requested medical examination with opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) is not etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

The Veteran's OSA was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Veteran's service treatment records, VA medical treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has made all required attempts to obtain records.  38 C.F.R. § 3.159(c)(2). 

VA examination was conducted in April 2014; the examiner reviewed the claims file, made all necessary findings and offered the required nexus opinion with regard to the claim being decided.  The opinion provided was supported by a rationale which considered the full extent of the competent and credible evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for OSA

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that OSA is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

The Veteran has a diagnosis of OSA, which was first diagnosed in approximately February 2005 by the private physician/medical director of the Lake Charles Memorial Hospital Sleep Disorder and Neurophysiology & Epilepsy Monitoring Center.  This diagnosis was again noted during the 2014 VA examination.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).

Service treatment records do not contain a diagnosis of, or treatment for, OSA.  None of his reports of physical examination contain any findings of sleep apnea or sleep trouble.  He repeatedly denied trouble sleeping in these reports, to include his August 1993 retirement physical.  The Veteran does not dispute that he did not have treatment for or complain of sleep apnea-related problems in service.  He maintains he really did not know what the condition was.  However, at his October 2011 Board hearing the Veteran and his wife testified that he was having trouble sleeping and snoring for years prior to that 2005 evaluation.  His wife stated that she noted his problems with snoring loudly, appearing to stop breathing and waking since they were married in 2002.  She urged him to go to the sleep clinic in 2005.  The Veteran testified that he first noted problems with his sleep, "probably in the early seventies."  He stated that while he was in a unit, his fellow soldiers would wake him and state that he was snoring very loud and they were afraid he would give away their position to the enemy.  The Veteran testified further that he continues to utilize a continuous positive airway pressure (CPAP) machine to treat the disability.  

The record also contains multiple buddy and lay statements from fellow soldiers, family members and friends who have noted the Veteran snored loudly over the years.  

At the Veteran's April 2014 VA examination for OSA, the examining physician opined that the Veteran's OSA is less likely than not related to his active duty service.  It is noted that he reviewed the claims material, interviewed the Veteran and considered the Veteran's reported history.  As to his rationale for finding in the negative, the VA physician indicated that with no symptoms consistent with OSA in the service treatment records and diagnosis made 10 years following service, it is less likely as not that his OSA is related to active duty service.  

The favorable evidence of a link between an in-service event and the Veteran's OSA consists solely of the Veteran's current assertions, supported by multiple lay statements from family and friends as to symptoms observed for years prior to diagnosis.  The Board notes that the Veteran and the lay witnesses are entirely competent to report his symptoms, but he has presented no probative clinical evidence of a nexus between his OSA and his active service.  The Veteran was not diagnosed with OSA while in service, in fact he denied symptoms in service on official examination reports, and the medical evidence of record suggests that there is no medical link between OSA and his period of service.  Furthermore, the lay statements are found to be less probative than the service treatment records which reflect no complaints or findings, and specifically indicate that the Veteran denied trouble sleeping during his retirement examination.  To the extent that the conflict with the documented record, his statements are not credible.  

The Board finds that neither the Veteran as a lay person, nor the other lay witnesses, are competent to associate any of his claimed symptoms of OSA to his service.  That is, they are not competent to opine on matters such as the etiology of his OSA.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or any of the other lay witnesses has the medical training to render medical opinions, the Board must find that this contention with regard to a medical nexus between his OSA and his active service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran and his lay witnesses in support of his claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's OSA is not one considered under the provisions of 38 C.F.R. § 3.303(b).

In summary, while there is some favorable evidence, primarily the Veteran's lay statements with multiple other lay statements, the Board has placed greater probative weight on the VA examination in April 2014, rendered by medical examiner as opposed to a layperson, that does not establish an etiological link between the Veteran's OSA and active service.  The well-supported medical opinion that an etiological relationship is less likely than not definitely outweighs the Veteran's lay contentions and the additional lay contentions.  This is particularly true because each examiner did in fact consider the history of snoring and symptoms as reported by the Veteran.  Although the evidence of record shows a diagnosis of OSA as of 2005 and the Veteran's report of symptoms prior to the 2005 study, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service in view of the negative medical opinion.  

The Board emphasizes that it considers the VA medical opinion in April 2014 to be competent, well-support and essentially uncontroverted medical evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds the opinion to be highly credible and probative of the issue of nexus, or the lack thereof, between the current OSA and service; as such, the preponderance of the evidence as a whole is against finding a relationship between OSA and service.  As a result, service connection is not warranted.


ORDER

Service connection for obstructive sleep apnea is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


